DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-13, 15-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bergstrom et al, US Pub. 2016/0270121, hereinafter referred to as Bergstrom.
Regarding claims 1, 10 and 16, Bergstrom discloses a method and system for a random access procedure in a wireless network, comprising: transmitting, by a wireless device to a base station, at least one preamble associated with random access (fig. 3 
Regarding claim 2, Bergstrom discloses wherein the second indication indicates at least one of: the quantity of the preamble transmission attempts associated with the first sub-band; or a quantity of preamble transmission failures associated with the first sub-band, wherein a preamble transmission failure comprises at least one of: dropping, canceling, delaying, skipping, or aborting a preamble transmission (fig. 8, step 810, fig. 10, step 1010, fig. 13, step 1310, p. [0107] A report may indicate the at least one uncompleted attempted preamble transmission was sent, or how many attempted preamble transmissions for the random access procedure were not completed by the UE 12, or may indicate when attempted preamble transmissions for the random access procedure failed, or may indicate the preamble used for the at least one uncompleted attempted preamble transmission or a reason for the incompletion of the at least one uncompleted attempted preamble transmission).  
Regarding claims 3, 12 and 19, Bergstrom discloses the method comprising: determining, based on an identifier associated with the first sub-band, the response 
Regarding claims 4 and 17, Bergstrom discloses wherein the response further comprises: a third indication associated with a quantity of preamble transmissions via a second sub-band of the plurality of sub-bands of the cell; and a fourth indication associated with a quantity of preamble transmission attempts associated with the second sub-band (see figures 1-3 and 5, since Bergstrom’s method and system operates based on the LTE protocol; therefore, similarly with the first sub-band in claim 1, it inherently comprises a third indication associated with a quantity of preamble transmissions via a second sub-band of the plurality of sub-bands of the cell; and a fourth indication associated with a quantity of preamble transmission attempts associated with the second sub-band of the plurality of sub-bands in the LTE system).  
Regarding claim 7, Bergstrom discloses the system further comprising: determining an occupancy status associated with a random access occasion of the first sub- band; and incrementing, after determining the occupancy status, a preamble transmission attempt counter value associated with the first sub-band (fig. 8, step 810, fig. 10, step 1010, the UE maintains a random access preamble transmission attempt counter that tracks and counts the number of random access preamble transmission attempts; p. [0029]-[0030], [0080], [0130]-[0131], [0133] increment preamble transmission attempt counter by 1).  

Regarding claim 9, Bergstrom discloses wherein the at least one preamble transmission attempt counter value comprises at least one of: a first preamble transmission attempt counter value associated with the first sub-band (fig. 8, step 810, fig. 10, step 1010, the UE maintains a random access preamble transmission attempt counter that tracks and counts the number of random access preamble transmission attempts); a second preamble transmission attempt counter value associated with the second sub-band (similar with the first sub-band, the LTE system disclosed by Bergstrom inherently comprises a second preamble transmission attempt counter value associated with the second sub-band); or an aggregated preamble transmission attempt counter value associated with the plurality of sub-bands.

Regarding claim 13, Bergstrom discloses wherein the receiving the report request comprises receiving, after completing the random access, the report request (figures 3 and 5, UE receives MSG2: Random access response (RAR) from the 3LTE RAN)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bergstrom as shown above, in view of Sha et al, US Pub. 2021/0219163, hereinafter referred to as Bergstrom and Sha respectively.

Regarding claim 6, Bergstrom discloses wherein the second total quantity of preamble transmission attempts is determined based on at least one preamble transmission attempt counter value (fig. 8, step 810, fig. 10, step 1010, the UE maintains a random access preamble transmission attempt counter that tracks and counts the number of random access preamble transmission attempts).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184.  The examiner can normally be reached on 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.